 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1475 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Congratulates the town of Tarboro, North Carolina, on the occasion of its 250th anniversary. 
 
 
Whereas, in 1759, Joseph Howell deeded 150 acres of land along the Tar River to establish a town; 
Whereas the first town commissioners Reverend James Moir, Aquila Suggs, Lawrence Toole, Elisha Battle, and Benjamin Hart laid out a town that included 121 half-acre lots surrounded by 50 acres of town common; 
Whereas the North Carolina General Assembly on November 30, 1760, approved the charter of a town called Tarboro along the banks of the Tar River; 
Whereas Tarboro is the 11th oldest colonial town in North Carolina; 
Whereas Tarboro has the only town common outside of Boston originally chartered with the town; 
Whereas President George Washington slept in Tarboro during a visit on his southern tour in 1791; 
Whereas Tarboro was home to former United States Congressman George Henry White who was elected to the Congress in 1896 and 1898, and was the last African-American to serve in Congress until World War II; 
Whereas Tarboro was home to Henry Lawson Wyatt, the first North Carolina soldier to die in the Civil War; 
Whereas Tarboro was home to former Congressman Lawrence H. (L.H.) Fountain who served North Carolina’s Second Congressional District from 1953 to 1983; 
Whereas Tarboro was home to General Henry Hugh Shelton who served in the United States Army and served as Chairman of the Joint Chiefs of Staff from 1997 to 2001; 
Whereas Tarboro is home to a 45-block historic district which was created in 1977 by the National Park Service; 
Whereas the historic district boasts over 300 structures, from the residential dwellings to historic churches to original 19th century storefronts along Tarboro’s Main Street; 
Whereas the vibrant downtown is listed on the National Register of Historic Places; 
Whereas Tarboro is known for its rich history, low crime rate, and high quality of life; 
Whereas Tarboro offers extensive recreation opportunities for youth, adults, and seniors; 
Whereas Tarboro is home to the Edgecombe County Veterans’ Military Museum, the Tar River Paddle Trail, and the North Carolina Civil War Trail, and is a part of the Historic Albemarle Trail; 
Whereas, in 1999, Tarboro was devastated by the flooding from Hurricane Floyd; 
Whereas through hard work and unity, Tarboro was able to fully recover from the event to become an even stronger community; and 
Whereas Tarboro today is home to approximately 11,000 residents and is known for its diversity and viable industrial base: Now, therefore, be it  
 
That the House of Representatives congratulates the town of Tarboro, North Carolina, on the occasion of its 250th anniversary. 
 
Lorraine C. Miller,Clerk.
